Case 18-30264-sgj11 Doc 751 Filed 12/05/18           Entered 12/05/18 19:24:07           Page 1 of 18



Rakhee V. Patel – State Bar No. 00797213             Jeff P. Prostok – State Bar No. 16352500
Phillip Lamberson – State Bar No. 00794134           J. Robert Forshey – State Bar No. 07264200
Joe Wielebinski – State Bar No. 21432400             Suzanne K. Rosen – State Bar No. 00798518
WINSTEAD PC                                          Matthias Kleinsasser – State Bar No. 24071357
500 Winstead Building                                FORSHEY & PROSTOK LLP
2728 N. Harwood Street                               777 Main St., Suite 1290
Dallas, Texas 75201                                  Fort Worth, Texas 76102
Telephone: (214) 745-5400                            Telephone: (817) 877-8855
Facsimile: (214) 745-5390                            Facsimile: (817) 877-4151
rpatel@winstead.com                                  jprostok@forsheyprostok.com
plamberson@winstead.com                              bforshey@forsheyprostok.com
jwielebinski@winstead.com                            srosen@forsheyprostok.com
achiarello@winstead.com                              mkleinsasser@forsheyprostok.com

SPECIAL COUNSEL FOR THE CHAPTER 11                   COUNSEL FOR THE CHAPTER 11 TRUSTEE
TRUSTEE


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


IN RE:                                           §              Case No. 18-30264-SGJ-11
                                                 §              Case No. 18-30265-SGJ-11
ACIS CAPITAL MANAGEMENT, L.P.,                   §
ACIS CAPITAL MANAGEMENT GP,                      §              (Jointly Administered Under Case
LLC,                                             §              No. 18-30264-SGJ-11)
                                                 §
                DEBTORS.                         §              Chapter 11

     RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF
 DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD AMENDED
    JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND ACIS CAPITAL
                         MANAGEMENT GP, LLC

TO THE HONORABLE STACEY G.C. JERNIGAN, UNITED STATES BANKRUPTCY
COURT JUDGE:

        Robin Phelan, the Chapter 11 Trustee (the "Trustee") for Acis Capital Management, L.P.

("Acis LP") and Acis Capital Management GP, LLC ("Acis GP", with Acis LP, "Debtors" or

"Acis"), Debtors in the above-referenced bankruptcy cases (the "Bankruptcy Cases"), files this

Response to Objection of Neutra Ltd. to Final Approval of Disclosure Statement and to

Confirmation of the Third Amended Joint Plan for Acis Capital Management, L.P. and Acis


RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                                 PAGE 1 OF 18
DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18                       Entered 12/05/18 19:24:07              Page 2 of 18



Capital Management GP, LLC [Docket No. 723] (the "Neutra Objection") filed by Neutra Ltd.

("Neutra") and respectfully states as follows:

                                     I.       SUMMARY OF RESPONSE 1

           1.       Fifth Circuit case law clearly provides that this Court maintains jurisdiction over

the Plan. In fact, Neutra conveniently failed to alert this Court to the controlling Fifth Circuit

case, which states:

                    Although appeals transfer jurisdiction from the district court to the
                    appellate court concerning 'those aspects of the case involved in the
                    appeal,' id. at 58, the district court is nonetheless free to adjudicate
                    matters that are not involved in that appeal… An appeal of a denial
                    of a motion to compel arbitration does not involve the merits of the
                    claims pending in the district court. The Supreme Court made it plain
                    in Moses H. Cone, 460 U.S. at 21, that the merits were 'easily severable'
                    from the dispute over the arbitrability of those claims. The Court thus
                    declared that because of that severability, the issue of arbitrability could be
                    litigated in federal court while the merits were determined in state court.
                    Id. An issue is generally an aspect of the case on appeal if it results in the
                    district court's deciding an issue that the appellate court is deciding at the
                    same time. By this reasoning, the merits are not an aspect of arbitrability.
                    A determination on the arbitrability of a claim has an impact on what
                    arbiter—judge or arbitrator—will decide the merits, but that
                    determination does not itself decide the merits.

Weingarten Realty Inv'rs v. Miller, 661 F.3d 904, 908-909 (5th Cir. 2011) (emphasis added).

           2.       Similarly, Neutra, Highland Capital Management, LP ("Highland Capital"), and

every other Highland affiliate that has appeared in these Bankruptcy Cases, have consistently

maintained that Acis is valueless. Conveniently, Neutra now argues that Mr. Terry is receiving a

"windfall" by virtue of receiving the equity in this "valueless" company. In support of its

objection, Neutra argues a position contrary to controlling Fifth Circuit precedent and

fundamentally misconstrues Bank of Am. Nat'l Trust v. 203 N. LaSalle St. P'ship, 526 U.S. 434


1
    Capitalized term(s) not defined herein have the meaning(s) ascribed to such term(s) later in the Response.


RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                                                PAGE 2 OF 18
DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18          Entered 12/05/18 19:24:07       Page 3 of 18



(1999), the absolute priority rule, and the new value exception to the absolute priority rule. In

responding to the baseless Neutra Objection, the Trustee has been forced to expend estate

resources to correct Neutra's fundamental misunderstandings of bankruptcy and appellate law.

                               II.   FACTUAL BACKGROUND

A.     The Involuntary Bankruptcy Cases

       3.       On January 30, 2018 (the "Petition Date"), Joshua N. Terry ("Terry") exercised

his legal rights and filed involuntary petitions for relief under Chapter 7 of the Bankruptcy Code

against Acis.

B.     Acis — On The Eve Of The Involuntary Trial — Attempts To Compel Arbitration

       4.       Near midnight on March 19, 2018 — the eve of the trial on the involuntary

petitions slated to begin the morning of March 21 — Acis, still a putative debtor controlled by

Highland Capital, filed the Motion to Dismiss the Involuntary Petitions Filed by Joshua N. Terry

for Lack of Subject Matter Jurisdiction or, Alternatively, Motion to Compel Arbitration [Docket

Nos. 72 & 73] (the "Arbitration Motion").

       5.       At that time, Terry and Acis had filed witness and exhibit lists for trial, both

parties had filed extensive trial briefs, and both parties had undertaken and completed

considerable (and expensive) discovery. Both parties were well on their way preparing for the

trial for which opening arguments would begin in roughly 30 hours when Acis decided they

wanted to arbitrate instead.

       6.       The very next day — on March 20, 2018 — this Court entered the Order Denying

Alleged Debtors' Joint Motion to Dismiss the Involuntary Petitions Filed by Joshua N. Terry for

Lack of Subject Matter Jurisdiction, or Alternatively, Compel Arbitration [Docket No. 75] (the

"Arbitration Denial Order") summarily denying the Arbitration Motion. In support of its denial,


RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                            PAGE 3 OF 18
DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18           Entered 12/05/18 19:24:07      Page 4 of 18



this Court found that: (1) the parties already arbitrated prepetition; (2) Section 6.12 of the

Amended and Restated Agreement of Limited Partnership of Acis Capital Management, L.P.,

dated effective January 21, 2011 (the "LPA"), did not apply to the involuntary petitions because

the involuntary petitions constituted collection remedies and not a "claim or controversy" under

the LPA; and, in the alternative, (3) even if Section 6.12 applied, the involuntary petitions are

core proceedings that derive exclusively from the Bankruptcy Code, and thus are subject to the

Bankruptcy Court's discretion to decline to enforce the arbitration provision.

       7.      After the entry of the Arbitration Denial Order, Acis, still a putative debtor

controlled by Highland Capital, filed (i) the Notice of Appeal and Statement of Election [Docket

No. 77] related to the Arbitration Denial Order; and (ii) the Alleged Debtors' Motion for Stay

Pending Appeal of Denial of Alleged Debtors' Joint Motion to Dismiss the Involuntary Petitions

Filed by Joshua N. Terry for Lack of Subject Matter Jurisdiction, or Alternatively, Motion to

Compel Arbitration [Docket No. 90] (the "Arbitration Stay Motion"), seeking a stay of the

Arbitration Order. The Arbitration Stay Motion was not prosecuted by Acis and was not heard

by this Court or otherwise resolved. No party obtained a stay of the Arbitration Denial Order.

C.     Neutra – Also On The Eve Of The Involuntary Trial – Attempts To Intervene In
       The Involuntary Trial

       8.      At 2:33 a.m. on March 21, 2018, just hours before the start of involuntary trial,

Neutra filed a Motion to Intervene in Proceedings Contesting Involuntary Petitions Under

Federal Bankruptcy Rule 1018, or in the Alternative, Rule 2018 (the "Motion to Intervene").

       9.      Neutra was formed by, and is ultimately controlled by, Highland Capital. Further,

James Dondero ("Dondero") and Mark Okada ("Okada"), the founders and owners of Highland




RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                            PAGE 4 OF 18
DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18                     Entered 12/05/18 19:24:07   Page 5 of 18



Capital, own Neutra. 2 Based on the fact that Neutra was undoubtedly aware of the involuntary

petitions months before its attempted intervention, this Court correctly entered the Order

Denying Highland CLO Funding, Ltd., CLO Holdco, LTD., and Neutra Ltd.'s Motion to

Intervene in Proceedings Contesting Involuntary Petitions Under Federal Bankruptcy

Rule 1018, or, In the Alternative, Rule 2018 (the "Intervention Denial Order"), and properly

denied the Motion to Intervene as untimely.

D.         Orders For Relief

           10.      On April 13, 2018, the Court entered identical copies of the Order for Relief in an

Involuntary Case [Bankruptcy Case No. 18-30264, Docket No. 119; Bankruptcy Case

No. 18-30265, Docket No. 114] (collectively, the "Orders for Relief") and Findings of Fact and

Conclusions of Law in Support of Orders for Relief Issued After Trial on Contested Involuntary

Bankruptcy Petitions [Bankruptcy Case No. 18-30264, Docket No. 118; Bankruptcy Case No 18-

30265, Docket No. 113] (collectively, the "FFCOL") in the Debtors' Bankruptcy Cases.

E.         The Neutra Appeal

           11.      After the entry of the Orders for Relief, Neutra appealed: (i) the Arbitration

Denial Order; (ii) the Intervention Denial Order; and (iii) the Orders for Relief. See Docket

Nos. 144, 145, 150 & 151. Briefing in this appeal has been completed. A copy of Brief of

Appellee Joshua N. Terry (the "Terry Brief") filed in the Neutra v. Terry appeal, Consolidated

Case No. 3:18-cv-01056-D, is attached hereto as Exhibit "B." As the Court will note, the

primary thrust of Neutra's appeal is that the Orders for Relief should have been arbitrated, and

not tried by this Court.



2
    Hearing Transcript (Feb. 7, 2018) at 173:22-175:5, attached hereto as Exhibit "A."


RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                                  PAGE 5 OF 18
DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18          Entered 12/05/18 19:24:07        Page 6 of 18



F.     The Plan

       12.     On October 25, 2018, the Trustee filed the Third Amended Joint Plan for Acis

Capital Management, L.P. and Acis Capital Management GP, LLC [Docket No. 660] (as

modified and amended, the "Plan"). On October 25, 2018, the Trustee filed the Disclosure

Statement Pursuant to Section 1125 of the United States Bankruptcy Code with Respect to the

Third Amended Joint Plan for Acis Capital Management, L.P. and Acis Capital Management

GP, LLC [Docket No. 661] (the "Disclosure Statement"). On November 8, 2018, the Trustee

filed the First Modification to the Third Amended Joint Plan for Acis Capital Management, L.P.

and Acis Capital Management GP, LLC [Docket No. 693]. On November 16, 2018, the Trustee

filed the Second Modification to the Third Amended Joint Plan for Acis Capital Management,

L.P. and Acis Capital Management GP, LLC [Docket No. 702].

                                        III.   RESPONSE

A.     The Court Has Jurisdiction To Confirm The Plan

       13.     Neutra first contends that because the Orders for Relief are on appeal, this Court

has been divested of all subject matter jurisdiction to consider confirmation of the Plan. Neutra

completely misconstrues the law. Appealing an order for relief in an involuntary case does not

act broadly as a stay or an injunction on the bankruptcy case or on the bankruptcy court's ability

to confirm a plan, as asserted by Neutra. Rather, an appeal of an order for relief narrowly divests

the bankruptcy court only with respect to those issues on appeal in connection with the order.

Further, because Neutra did not obtain a stay pending appeal of the Orders for Relief, pursuant to

Federal Rule of Bankruptcy Procedure ("Rule") 8007, the continuation of proceedings in these

Bankruptcy Cases by the Court is not stayed or otherwise prohibited. Accordingly, this Court

has jurisdiction to confirm the Plan.


RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                             PAGE 6 OF 18
DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18           Entered 12/05/18 19:24:07         Page 7 of 18



       14.     Neutra cites the Fifth Circuit's decision in Transtexas Gas in an attempt to support

its contention that the Court lacks jurisdiction to confirm the Plan. See Neutra Objection ¶¶ 20,

22. In Transtexas Gas, however, the Fifth Circuit decided whether the bankruptcy court had

jurisdiction to enter a supplemental order regarding confirmation of the plan when the initial

confirmation order had been appealed—and when the supplemental order addressed issues

raised on appeal of the confirmation order (specifically with respect to the interest rate applied to

certain tax claims). See Tex. Comptroller of Pub. Accounts v. Transtexas Gas Corp. (In re

Transtexas Gas Corp.), 303 F.3d 571, 574, 578-82 (5th Cir. 2002). The Fifth Circuit correctly

concluded that the bankruptcy court lacked jurisdiction to enter the supplemental order when the

initial confirmation order was on appeal and the supplemental confirmation order addressed

issues specifically on appeal.

       15.     The underlying circumstances and posture of these Bankruptcy Cases are easily

distinguishable from Transtexas Gas. Here, the Court entered the Orders for Relief following

the trial on the involuntary petitions. The issues pertaining to Neutra's appeal of the Orders for

Relief are separate and apart from those issues related to confirmation of the Plan. Particularly,

in its appeal, Neutra primarily argues that the Court lacked subject matter jurisdiction to hear the

involuntary petitions based on an arbitration provision in the limited partnership agreement of

Acis LP (the "LPA"), which, Neutra argued, compelled arbitration of the involuntary petitions.

Neutra also argued that the involuntary petitions were filed in bad faith and that the Court should

have abstained from entering the Orders for Relief pursuant to Section 305 of the Bankruptcy

Code. These are not issues for the Court to decide at confirmation.




RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                               PAGE 7 OF 18
DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18           Entered 12/05/18 19:24:07        Page 8 of 18



       16.     Further, the Fifth Circuit has specifically held that an appeal of an order denying a

motion to compel arbitration does not divest the trial court of jurisdiction to proceed on the

merits in the underlying case. See Weingarten Realty Inv'rs v. Miller, 661 F.3d 904, 907-09 (5th

Cir. 2011). In Weingarten Realty, the Fifth Circuit followed a narrow interpretation of the

Supreme Court's decision in Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982),

agreeing with the Second and Ninth Circuits "that because answering the question of arbitrability

does not determine the merits of the case, the merits are not an aspect of the case that is involved

in the appeal on arbitrability." 661 F.3d at 908. Accordingly, even when a trial court's denial of

a motion to compel arbitration is appealed, the court is not divested of jurisdiction to decide the

merits of the case. Similarly, here the primary issue on appeal of the Orders for Relief is whether

the Bankruptcy Court erred in refusing to require arbitration of the involuntary petitions. As the

Fifth Circuit unmistakably recognized in Weingarten Realty, the issue of whether the involuntary

petitions were subject to arbitration is different than the issues underlying whether the Court

should confirm the Trustee's Plan pursuant to Section 1129 of the Bankruptcy Code.

       17.     Additionally, Neutra misconstrues the divestiture doctrine in the context of a

bankruptcy case. As the Southern District of New York bankruptcy court explains:

               The divestiture doctrine, in its simplest terms, provides that the filing
               of an appeal divests the lower court of its control over the issue or
               matter that is on appeal. Courts have held that the same legal
               principle applies to appeals of bankruptcy court orders. During the
               pendency of an appeal of a bankruptcy court order, however, the
               bankruptcy court is not divested of jurisdiction to enforce or
               implement the order being appealed, nor is the bankruptcy court
               divested of jurisdiction to decide issues and proceedings different
               from and collateral to those involved in the appeal. Courts have
               accordingly recognized a distinction in the divestment of jurisdiction
               between acts undertaken to enforce the judgment and acts which
               expand upon or alter it; the former being permissible and the latter


RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                              PAGE 8 OF 18
DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18           Entered 12/05/18 19:24:07        Page 9 of 18



               prohibited. The application of the distinction in the case law between
               acts of enforcement and acts of alteration is most germane in the
               context of a Chapter 11 bankruptcy case which involves the court's
               issuance of innumerable orders involving a myriad of issues, one or
               more of which may be on appeal at any given moment.

                        ....

               If the divestiture doctrine were to be applied in a way that divests
               bankruptcy courts of jurisdiction over all issues relevant to
               confirmation on which the court has previously ruled and are the
               subject of a pending appeal, this would lead to an absurd result —
               courts would likely decline to rule on any issues that could be
               implicated at confirmation for fear of interfering with a debtor's
               ability to emerge from chapter 11. Moreover, it would effectively cede
               control of the conduct of a chapter 11 case to disappointed litigants.
               This cannot be, and is not, the law.

In re Sabine Oil & Gas Corp., 548 B.R. 674, 679-80 (Bankr. S.D.N.Y. 2016) (internal citations

and quotation marks omitted; emphasis added); see also Claridge Assocs., LLC v. Schepis (In re

Pursuit Capital Mgmt. LLC), Adv. No. 16-50083 (LSS), 2018 Bankr. LEXIS 1578, at *16-18

(Bankr. D. Del. June 9, 2017) (discussing the divesture doctrine and citing In re Bd. of Dirs. of

Hopewell Int'l Ins. Ltd., 258 B.R. 580 (Bankr. S.D.N.Y. 2001), which held that an appeal of an

order for relief under Section 304 of the Bankruptcy Code did not divest the bankruptcy court of

its ability to rule on discovery issues and "because the appellants did not obtain a stay of the

order granting the § 304 petition, the court had a continuing duty to administer the case").

       18.     Likewise, the Fifth Circuit has recognized the potential for parties to use the

appeals process and "divestiture of jurisdiction rule" as an intentional dilatory tactic that

"forecloses without remedy the non-appealing party's right to continuing trial court jurisdiction,

and inhibits the smooth and efficient functioning of the judicial process." United States v.

Dunbar, 611 F.2d 985, 988 (5th Cir. 1980) (quoting United States v. Hitchmon, 602 F.2d 689,

694 (5th Cir. 1979)).


RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                              PAGE 9 OF 18
DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18            Entered 12/05/18 19:24:07        Page 10 of 18



        19.     Neutra also failed to obtain a stay pending appeal under Rule 8007. When an

 order for relief is entered on an involuntary petition and the order for relief is then appealed, the

 bankruptcy court maintains jurisdiction over the case unless the appellant obtains a stay pending

 appeal. See In re Byrd, No. 04-35620-TJC, 2007 WL 4287548, 2007 Bankr. LEXIS 4126, at *21

 (Bankr. D. Md. Dec. 5, 2007) ("[The Debtor's] contention that the Bankruptcy Court lacked

 jurisdiction over the case until his appeal to the District Court of the order for relief was

 resolved . . . was unsupportable, since the order for relief was never stayed pending appeal."); In

 re Hamilton Taft & Co., No. C91-3518-JPV, 1992 U.S. Dist. LEXIS 3297, at *9 (N.D. Cal.

 Mar. 9, 1992) (explaining that when the debtor did not seek a stay pending appeal of an order for

 relief, the trustee was able to approve various matters in the bankruptcy case, including a sale of

 assets and closing down of the debtor company).

        20.     Thus, the fact that Neutra appealed the Orders for Relief does not take away this

 Court's subject matter jurisdiction to confirm the Plan because the issues on appeal are distinct

 from those being considered at confirmation. As noted, as to the predominant arbitration issue

 being appealed by Neutra, there is controlling Fifth Circuit law that Neutra simply does not

 bother citing to this Court in the Neutra Objection. Further, this Court maintains jurisdiction

 over these Bankruptcy Cases because Neutra has failed to obtain a stay pending appeal of the

 Orders for Relief under Rule 8007.

 B.     The Absolute Priority Rule Does Not Apply To The Plan

        21.     As a threshold matter, the Plan does not implicate the absolute priority rule in any

 way. The Plan does not provide that current equity will retain any property. The absolute

 priority rule is only implicated if "the holder of any claim or interest that is junior to the claims




 RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                              PAGE 10 OF 18
 DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
 AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
 ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18                   Entered 12/05/18 19:24:07             Page 11 of 18



 of such [impaired unsecured] class will not receive or retain under the plan on account of such

 junior claim or interest any property." See 11 U.S.C. § 1129(b)(2)(B)(ii). 3

         22.      Additionally, Neutra confuses the amount and validity of Terry's secured claim

 with the consideration he is contributing for the equity interest under the Plan. It is clear from

 the Plan that Terry's approximately $8 million claim will be reduced by $1 million and he will

 give up any rights he has to assert a secured claim (whether valid or not). This consideration

 takes into account the fact that Terry asserts a partially secured claim, but he is not simply

 "trading" an approximately $634,000 secured claim for the equity of the Debtors. Terry is taking

 a $1 million dollar-for-dollar reduction to his entire claim.

 C.      The Lack of Exclusivity Provided by Section 1121(c)(1) of the Bankruptcy Code
         Meets the Market Test of Bank of Am. Nat'l Tr. & Sav. Ass'n v. 203 N. Lasalle St.
         P'ship, 526 U.S. 434 (1999)

         23.      To the extent the new value exception/corollary is at issue in the Plan (which it is

 not), there has been a market test consistent with Bank of Am. Nat'l Tr. & Sav. Ass'n v.

 203 N. Lasalle St. P'ship, 526 U.S. 434 (1999). As the Trustee was appointed on May 14, 2018,

 no party has held the exclusive right to propose a plan of reorganization during this Chapter 11

 case. See 11 U.S.C. § 1121(c)(1). Numerous courts have held that the termination of exclusivity

 satisfies the market test discussed in 203 N. Lasalle. See In re Dave's Detailing, Inc., Case

 No. 13-08077 (RLM), 2015 Bankr. LEXIS 2528, *59-60 (Bankr. S.D. Ind. 2015) ("[t]he

 termination of exclusivity provides an open market for competition in the form of competing

 plans. Debtor's exclusivity to propose a plan of reorganization ended on March 27, 2015. Any


 3
  Bank of Am. Nat'l Tr. & Sav. Ass'n v. 203 N. Lasalle St. P'ship, 526 U.S. 434, 442 -454 (1999), contains a lengthy
 discussion of the absolute priority rule, the history of such rule, the codification of such rule in the Bankruptcy
 Code, and the implications of such rule to existing equity. 203 N. Lasalle does not in any way seek to interpret
 Section 1129(b)(2)(B)(ii) outside the confines of current equity maintaining its equity position.


 RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                                          PAGE 11 OF 18
 DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
 AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
 ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18            Entered 12/05/18 19:24:07         Page 12 of 18



 party in interest has been free to propose a competing plan at any time since exclusivity ended.

 This open market is sufficient competition to satisfy §1129."); see also In re SM 104 Ltd., 160

 B.R. 202, 227 (Bankr. S.D. Fla. 1993) ("[r]ather, at least in all but the largest bankruptcy cases,

 the disclosure and confirmation procedures provided by Chapter 11 offer an acceptable

 alternative for marketing the ownership interests of the reorganized debtor…If the debtor's

 exclusivity period has ended or been terminated, any creditor can propose a competing plan

 incorporating an attempt to outbid old equity for the equity in the reorganized debtor."); In re

 Situation Mgmt. Sys., 252 B.R. 859, 864-864 (Bankr. D. Mass. 2000) (following the reasoning of

 In re SM 104 Ltd., "that competing plans provide a better method for valuation of reorganized

 equity interests when new value plans are proposed because the Code's disclosure requirements

 generate informed competing bids for the new equity."); In the Matter of Homestead Partners,

 Ltd., 197 B.R. 706, 716-717 (Bankr. N.D. Ga. 1997) ("[c]ompeting plans certainly would foster

 alternate bids for control of the reorganized debtor, and would thereby dispel any concerns

 regarding the necessity and value of the shareholder's offer... As such, putting an end to the

 Debtor's exclusive plan-making rights merits consideration as one means by which to solve the

 non-competition problem."); H.G. Roebuck & Son, Inc. v. Alter Communs., Inc., Civil Action

 No. RDB-11-0157, 2011 U.S. Dist. LEXIS 59781, *23 (D. Md. June 3, 2011) ("[b]ecause no

 other creditor was permitted to file a competing reorganization plan, any analysis of whether the

 expert's valuation is sufficient to constitute a market test would necessarily be conducted in a

 vacuum by the court—precisely what LaSalle cautions against. Indeed, if the Bankruptcy Court

 simply allowed Roebuck to file a competing plan, and the creditors found that plan to be inferior,

 they could still vote for Alter's original plan, and LaSalle would have been satisfied.").




 RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                              PAGE 12 OF 18
 DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
 AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
 ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18             Entered 12/05/18 19:24:07      Page 13 of 18



        24.     203 N. Lasalle itself recognized that termination of exclusivity is a significant

 (and possibly required) indicator of a market test. "It would thus be necessary for old equity to

 demonstrate its payment of top dollar, but this it could not satisfactorily do when it would

 receive or retain its property under a plan giving it exclusive rights and in the absence of a

 competing plan of any sort. Under a plan granting an exclusive right, making no provision for

 competing bids or competing plans, any determination that the price was top dollar would

 necessarily be made by a judge in a bankruptcy court, whereas the best way to determine value is

 exposure to a market." 203 N. Lasalle, 526 U.S. at 457.

        25.     Highland Capital, Neutra, Highland CLO Funding, Ltd.—or literally any

 interested party—could have filed a plan at any time during these Bankruptcy Cases. In fact, the

 Highlands, who have long been proponents of converting these Bankruptcy Cases, could have

 filed a liquidating plan contemporaneously with their Motion for an Order Dismissing the

 Debtors' Chapter 11 Cases or, in the Alternative, Converting the Cases to Chapter 7 for Cause

 [Docket No. 598] and allowed creditors and the Court to decide if the Plan or the Highlands'

 hypothetical liquidating plan was preferable. Of course, the Highlands did none of this. Thus,

 even after indulging Neutra's hopelessly flawed premise regarding the absolute priority rule and

 203 N. Lasalle, it is clear there has been a sufficient market test.

 D.     Neutra (and All the Highlands) Has Claimed Throughout This Case That There is
        No or Very Little Equity Value in Acis

        26.     Neutra's Motion to Intervene is very clear that Neutra "incorporate[s] and rel[ies]

 upon in entirety the legal arguments and evidence presented by the Alleged Debtors in opposing

 the Involuntary Petition." Motion to Intervene p. 10. As such, Neutra adopted the evidence

 presented by Acis at the trial on the involuntary petitions. As this Court may recall, one of Acis's



 RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                             PAGE 13 OF 18
 DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
 AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
 ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18                   Entered 12/05/18 19:24:07            Page 14 of 18



 main arguments in opposition to the entry of the Orders for Relief was that there was no going

 concern value of Acis, and Neutra has adopted this testimony.

         27.      For example, David Klos, a certified public account and Controller for Highland

 Capital (which controls Neutra), declared under penalty of perjury that "As of January 29, 2018,

 Acis LP's net worth, calculated as book value of total assets minus book value of total liabilities,

 is $990,141." See Declaration of David Klos Concerning Defendant's Net Worth (the "Klos

 Affidavit") 4 ¶ 5. The Klos Affidavit is attached hereto as Exhibit "D". The Klos Affidavit 5 also

 listed the estimated total equity value of Acis LP on February 1, 2018 as $35,709. See Kloss

 Affidavit p. 9. Additionally, the Klos Affidavit failed to account for Terry's judgment. The

 addition of Terry's $8 million judgment to the balance sheet attached to the Klos Affidavit would

 have dramatically increased the liabilities and, therefore, necessarily decreased the equity value

 to minus $8 million.

         28.      Acis's Schedules and Statement of Financial Affairs signed by Isaac Leventon, in-

 house counsel for Highland Capital (which controls Neutra), swore under penalty of perjury that

 Acis LP had assets worth approximately $4.3 million and liabilities in excess of $11 million and

 Acis GP had no assets and liabilities in excess of $11 million. See Case No. 18-30264l, Docket

 Nos. 164 & 165 & 18-30265, Docket Nos. 151 & 152. Thus, Acis has negative equity value of

 roughly minus $7 million.



 4
   Acis and Mr. Terry filed a Joint Exhibit List of Acis Capital Management, L.P. and Acis Capital Management GP,
 LLC and Joshua N. Terry for Hearings Commencing March 21, 2018 [Docket 70] (the "Agreed Exhibit List"). The
 Klos Affidavit and many other exhibits were stipulated and admitted by agreement as evidenced by the Agreed
 Exhibit List. Therefore, Neutra adopted the Klos Affidavit.
 5
   Additionally, Isaac Leventon, an in-house lawyer employed by Highland, adopted the Klos Affidavit and the
 equity value listed therein. Isaac Leventon also testified that Mr. Terry's approximately $8,000,000.00 judgment
 was not listed on the Klos Affidavit and attached balance sheet. See Hearing Transcript (March 22, 2018) at 77:15-
 85:9, attached hereto as Exhibit "E."


 RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                                         PAGE 14 OF 18
 DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
 AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
 ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18                  Entered 12/05/18 19:24:07            Page 15 of 18



         29.      Acis and Acis's witnesses repeatedly stated during the involuntary trial and related

 hearing that Acis had no going concern value.               For example, Scott Ellington, counsel for

 Highland, had the following exchange with the Court on February 7, 2018: 6




 E.      Incorporate By Reference

         30.      The Trustee incorporates by reference his Response to Joint Objection of

 Highland Capital Management, LP and Highland CLO Funding, Ltd. to Final Approval of

 Disclosure Statement and to Confirmation of the Third Amended Joint Plan for Acis Capital

 Management, LP and Acis Capital Management GP, LLC, which is filed contemporaneously

 with this Response.


 6
  Hearing Transcript (February 7, 2018) at 219:22-220:7, attached hereto as Exhibit "F." The February 7, 2018
 hearing transcripts and many other exhibits were stipulated and admitted by agreement as evidenced by the Agreed
 Exhibit List.


 RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                                        PAGE 15 OF 18
 DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
 AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
 ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18            Entered 12/05/18 19:24:07       Page 16 of 18



                                             PRAYER

        WHEREFORE, the Trustee respectfully requests that the Court enter an order

 (i) confirming the Plan; (ii) denying Neutra' s Objection; and (iii) granting such other and further

 relief as is appropriate and just under the circumstances.

 Dated: December 5, 2018.




 RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                             PAGE 16 OF 18
 DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
 AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
 ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18    Entered 12/05/18 19:24:07       Page 17 of 18




                                               WINSTEAD PC
                                               500 Winstead Building
                                               2728 N. Harwood Street
                                               Dallas, Texas 75201
                                               (214) 745-5400 (Phone)
                                               (214) 745-5390 (Facsimile)

                                               By: /s/ Phillip Lamberson
                                               Rakhee V. Patel - State Bar No. 00797213
                                               Phillip Lamberson - State Bar No. 00794134
                                               Joe Wielebinski - State Bar No. 21432400
                                               rpatel@winstead.com
                                               plamberson@winstead.com
                                               jwielebinski@winstead.com

                                               SPECIAL COUNSEL FOR THE
                                               CHAPTER 11 TRUSTEE

                                               -and-

                                               Jeff P. Prostok - State Bar No. 16352500
                                               J. Robert Forshey - State Bar No. 07264200
                                               Suzanne K. Rosen - State Bar No. 00798518
                                               Matthias Kleinsasser - State Bar No. 24071357
                                               FORSHEY & PROSTOK LLP
                                               777 Main St., Suite 1290
                                               Fort Worth, Texas 76102
                                               Telephone: (817) 877-8855
                                               Facsimile: (817) 877-4151
                                               jprostok@forsheyprostok.com
                                               bforshey@forsheyprostok.com
                                               srosen@forsheyprostok.com
                                               mkleinsasser@forsheyprostok.com

                                               COUNSEL FOR THE CHAPTER 11
                                               TRUSTEE




 RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                     PAGE 17 OF 18
 DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
 AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
 ACIS CAPITAL MANAGEMENT GP, LLC
Case 18-30264-sgj11 Doc 751 Filed 12/05/18            Entered 12/05/18 19:24:07        Page 18 of 18



                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 5, 2018, notice of this document will be electronically
 mailed to the parties that are registered or otherwise entitled to receive electronic notices in this
 case pursuant to the Electronic Filing Procedures in this District.



                                                       /s/ Phillip Lamberson
                                                       One of Counsel




 RESPONSE TO OBJECTION OF NEUTRA LTD. TO FINAL APPROVAL OF                              PAGE 18 OF 18
 DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE THIRD
 AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P. AND
 ACIS CAPITAL MANAGEMENT GP, LLC
 4815-7135-0401v.12
 62112-1 12/5/2018
